PER CURIAM.
Kenneth Green seeks to appeal the district court’s order accepting a magistrate judge’s recommendation and dismissing without prejudice his 42 U.S.C. § 1983 action as to some claims. The court ordered that Green’s suit continue as to remaining claims. This Court may exercise jurisdic*145tion only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because it does not dispose of all of his § 1983 claims, the order Green seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.